ORDER ON DENIAL OF REHEARING Holderman, J. Claimant contends in his motion for rehearing that a prima facie case is made in favor of him based on certain departmental reports cited. It is true that Rule 14 of the Court of Claims provides that such reports are prima facie evidence of the facts set forth therein. However, any conclusion arising from the facts is still open to the Court’s judgment. The fact that a report stated that the incident could never have happened except for the failure of the officer to follow procedural rules, in effect, is a determination that doesn’t circumvent the Court’s jurisdiction to determine liability. It is true that the incident wouldn’t have happened but for the conduct of the officer but that doesn’t make his conduct conclusively a proximate cause. We have determined after a full hearing that the conduct of the officer was not the proximate cause and from this conclusion we do not now deviate. Motion for rehearing overruled.